11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                              JUDGMENT ON REMAND



Thomas Elijah Atkins,                        * From the 91st District Court
                                               of Eastland County,
                                               Trial Court No. 25007.

Vs. No. 11-19-00354-CR                       * July 8, 2021

The State of Texas,                          * Memorandum Opinion by Williams, J.
                                               (Panel consists of: Trotter, J.,
                                               Williams, J., and Wright, S.C.J.,
                                               sitting by assignment)
                                               (Bailey, C.J., not participating)

     This court has inspected the record in this cause and concludes that there is
error in the judgment below. Therefore, in accordance with this court’s opinion,
we modify the judgment of the trial court to delete the time payment fee of $25, and
we affirm the judgment as modified.